Order entered July 9, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01486-CV

                  IN THE INTEREST OF S.V. AND S.V., CHILDREN

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-04-11968-V

                                          ORDER
      Appellant’s motion for new trial due to failure to file findings of fact and conclusions of

law filed on February 27, 2018 is DENIED.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE